Title: To Alexander Hamilton from John J. U. Rivardi, 17 October 1799
From: Rivardi, John J. U.
To: Hamilton, Alexander


Niagara [New York] October 17, 1799. “Major Hoops & Captain Still arrived here on the 4th Instt. & opened the Court of Inquiry the Same day.… I lament that a business which I was in hopes would not last three or four days has already Taken So much Time. I yesterday only began to bring forward my own Evidences. From The Turn which The Affair has Taken I owe To myself Not to think of attacking in any maner Captain Bruff because the issue Must be the loss of one or the others Comission.… we experience Severely the want of a Surgeon NotwithStanding the attention paid To The Sick by the Doctors of The Brittish Troops who have again attended in consequence of the illness of Dr. Muirhead.”
 